                Case 2:20-cr-00148-KJN Document 6 Filed 10/26/20 Page 1 of 1


1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )   2:20-cr-00148-KJN
                                           )
12                      Plaintiff,         )   ORDER TO DISMISS AND VACATE STATUS
                                           )   CONFERENCE
13         v.                              )
                                           )
14   TIMOTHY G. WILSON,                    )   DATE: October 28, 2020
                                           )   TIME: 8:45 a.m.
15                      Defendant.         )   JUDGE: Honorable Kendall J. Newman
                                           )
16                                         )
                                           )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-cr-00148-KJN with

20   prejudice is GRANTED.

21         It is further ordered that the status conference scheduled on

22   October 28, 2020, is vacated.

23   IT IS SO ORDERED.

24   Dated:     October 23, 2020

25

26

27

28

     ORDER TO DISMISS AND
     VACATE STATUS CONFERENCE                   1               U.S. v. TIMOTHY G. WILSON
